Case: 12-14608    Date Filed: 03/06/2013   Page: 1 of 3

                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-14608
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 6:11-cv-00862-ACC-KRS

MELVIN DUMEY,

                                                               Plaintiff-Appellant,

                                      versus

KISSIMMEE UTILITY AUTHORITY,

                                                             Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                          ________________________
                                (March 6, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Melvin Dumey appeals pro se the summary judgment against his complaint

of discrimination and retaliation based on his race by Kissimmee Utility Authority.

42 U.S.C. § 1981. The district court ruled that Dumey failed to establish a prima
               Case: 12-14608     Date Filed: 03/06/2013    Page: 2 of 3

facie case that the Utility terminated him because he was Hispanic or in retaliation

for a threat he made a year earlier to sue for race-based discrimination. In the

alternative, the district court ruled that Dumey failed to prove that the legitimate,

race-neutral reason proffered for his termination was a pretext for discrimination or

retaliation. We affirm.

      The district court did not err by entering summary judgment in favor of the

Utility. Even if we assume that Dumey established a prima facie case of race-

based discrimination and retaliation, he failed to present evidence that his

termination for violating company policies was pretextual. Alvarez v. Royal Atl.

Developers, Inc., 610 F.3d 1253, 1264 (11th Cir. 2010). The Utility submitted a

written notice of termination and an affidavit from the president of the Utility,

James Welch, establishing, without dispute, that Dumey was fired for violating

three company policies by reconnecting utility service at his home without

permission and in violation of Florida law and then reporting falsely to a service

representative and company investigators that his service had been restored by a

company technician. And Dumey failed to create a genuine factual dispute that

this reason was not legitimate. Dumey argued about four white employees

receiving lesser penalties for violating company policies, but Dumey failed to

establish that those employees’ actions were nearly identical to his wrongdoing.

See Burke-Fowler v. Orange Cnty., Fla., 447 F.3d 1319, 1323 (11th Cir. 2006).


                                           2
               Case: 12-14608     Date Filed: 03/06/2013    Page: 3 of 3

Joe Watson and Paul Therriault violated company policies by stealing from a

coworker and by driving a company vehicle with a suspended driver’s license, but

unlike Dumey, these employees admitted their wrongdoing when questioned by

company officials. See Maniccia v. Brown, 171 F.3d 1364, 1369 (11th Cir. 1999).

John Chapin “provid[ed] inaccurate information . . . during an investigation,” and

Jackie Chapin committed “numerous disciplinary violations,” but neither

committed a criminal offense like Dumey. See Burke-Fowler, 447 F.3d at 1325.

Dumey otherwise failed to present any evidence of unlawful discrimination. He

testified that the Utility had a no-tolerance policy for discrimination and that his

supervisors had never discriminated against him despite disciplining him for being

disrespectful to a supervisor and warning him that he faced termination if he failed

to complete tasks required to become a lineman.

      We AFFIRM the summary judgment in favor of the Utility.




                                           3